Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 4 July 1805
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     July 4 1805.
                  
                  I have just recievd my Dear Grand Papa’s letter, and am very much obliged to him for it, since I cannot have a greater pleasure than to recieve letters from him. I have a question to ask you that I did not put in my last letter, it is what is seventh fine art? I know six of them Painting, Sculpture, architecture, Music, Poetry, Oratory, but mama nor myself either cannot recollect the seventh. all the children have had the mumps except Mary who is the sweetest little creature in the world, always laughing talking and singing. she has a great many ideas and is a very forward child for her age. Cornelia beings to read very well, we have none of us deserved new books. we have not got half through those you gave us the last time you were at Monticello, but as far as I have got I am very much interested and we are going on with great spirit. Aunt Virginia Sister Ann and all the other children give their love to you. give mine to mrs H. Smith. Mama’s health is daily improving she has ridden out a good deal since you left us. Adieu my dear Grand papa, believe me to be your affectionate Grand Daughter
                  
                     Eleonora Wayles Randolph 
                     
                  
               